Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 12, 2010 (People v Osbourne, 69 AD3d 764 [2010]), affirming a judgment of the Supreme Court, Nassau County, rendered May 23, 2007.
*980Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, PJ., Mastro, Belen and Austin, JJ., concur.